EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PATRICK RODGERS CPA, PA To the Board of Directors UMED Holdings,Inc.: We consent to the inclusion, in the Company’s Form 10 filing, of our report dated June 20, 2013, relating to our audits of the balance sheet of UMED Holdings, Inc. as of December 31, 2012 and 2011, and the related statements of operations, changes in stockholders’ deficit,andcash flows for the years then ended. Our reportdated June 20, 2013, relating to the financialstatements, included in the Company’s Form 10 filing, includesanemphasis paragraph relating toan uncertainty as to theCompany’sability to continue as a going concern. We also consent to the reference to us under the caption “Experts” in the Registration Statement. /s/ Patrick Rodgers, CPA, PA Altamonte Springs, Florida July 29, 2013
